Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 17 November 2021 for application number 17/455,220. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 13 are presented for examination.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on 25 November 2014 (SG10201407795P).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adiraju et al. [hereafter as Adiraju], US Pub. No. 2009/0055611 A1 in view of Bartley et al. [hereafter as Bartley], US Pub. No. 2007/0083682 A1 and further in view of Tamura et al. [hereafter as Tamura], US Pub. No. 2005/0138232 A1 and further in view of Tsuboi et al. [hereafter as Tsuboi], US Patent No. 6,748,463 B1.

As per claim 1, Adiraju discloses a memory module for a computing device [“In other embodiments, a process, such as a stored program existing in the wagering game machine's main memory or in a specialized program module (e.g., a read-only memory module or a firmware module) is used to control the copying.”] [para. 0019] [“FIG. 1 is a block diagram illustrating a control system 106 for a wagering game machine, according to example embodiments of the invention. As shown in FIG. 1, the control system 106 includes a central processing unit (CPU) 126 connected to main memory 128, which includes a wagering game unit 132 and a non-volatile random access memory (NVRAM) management unit 136.”] [para. 0011], the memory module comprising [“In one embodiment, any of the components can be integrated or subdivided.”] [para. 0013]:
a main memory [“FIG. 1 is a block diagram illustrating a control system 106 for a wagering game machine, according to example embodiments of the invention. As shown in FIG. 1, the control system 106 includes a central processing unit (CPU) 126 connected to main memory 128, which includes a wagering game unit 132 and a non-volatile random access memory (NVRAM) management unit 136. An NVRAM module 138 is connected to the CPU 126. In some embodiments, the NVRAM module 138 is a battery-backed random access memory (RAM). In other embodiments, the NVRAM module 138 is a flash memory module,…”] [para. 0011],
at least one cache memory [temporary storage device] [“FIG. 3 is a flowchart illustrating generally a method 300 of managing the contents of NVRAM. At 302, the contents of an NVRAM module 138 are copied to a temporary storage device. In an embodiment, the contents are copied using a structured copy, for example using a file system to copy files, to the temporary storage device. In an embodiment, the contents are copied using a raw copy, for example as copying an image of the NVRAM, to the temporary storage device. In an embodiment, a computer operator or administrative user initiates the copy function as a step during programming a wagering game machine. For example, the computer operator or administrative user can use a device to initiate and control the copying or alternatively, the operator or user can initiate the copying with a process or program. In some embodiments, the temporary storage device is a compact flash card containing instructions that initiate and control the copying of the contents of the NVRAM to a destination storage device. In other embodiments, a process, such as a stored program existing in the wagering game machine's main memory or in a specialized program module (e.g., a read-only memory module or a firmware module) is used to control the copying. The operator or user may initiate such a stored program using an on-screen display (e.g., an administrative menu), a specialized wired or wireless device (e.g., an administrative key fob or controller unit), or by manipulating hardware, which may reside inside a wagering game machine's cabinet (e.g., a reset button). In some embodiments, the operation that initiates the copying is sent from a server machine. The client (i.e., a wagering game machine) can receive the control signal and initiate the method 300. In certain embodiments, security features exist to ensure that such a control signal is authentic (e.g., a secured wired or wireless channel, use of certificates, encryption schemes, or private networks).”] [para. 0019], and
a memory copy device being connected with the main memory [main memory] and with the cache memory [temporary storage device], wherein the memory copy device [device to initiate and control the copying] comprises at least one Memory Access port [I/O bus 122] for accessing data in the main memory and data in the cache memory, the memory copy device further comprising a cached access module device for the reading and writing data [copied or moved back] [copy files to the temporary storage device, then after a file system is created on the cleared NVRAM, files can be copied or moved back to the NVRAM] between the cache memory and the main memory via the port for maintaining data integrity and coherence between the cache memory and the main memory [“FIG. 3 is a flowchart illustrating generally a method 300 of managing the contents of NVRAM. At 302, the contents of an NVRAM module 138 are copied to a temporary storage device. In an embodiment, the contents are copied using a structured copy, for example using a file system to copy files, to the temporary storage device. In an embodiment, the contents are copied using a raw copy, for example as copying an image of the NVRAM, to the temporary storage device. In an embodiment, a computer operator or administrative user initiates the copy function as a step during programming a wagering game machine. For example, the computer operator or administrative user can use a device to initiate and control the copying or alternatively, the operator or user can initiate the copying with a process or program. In some embodiments, the temporary storage device is a compact flash card containing instructions that initiate and control the copying of the contents of the NVRAM to a destination storage device. In other embodiments, a process, such as a stored program existing in the wagering game machine's main memory or in a specialized program module (e.g., a read-only memory module or a firmware module) is used to control the copying. The operator or user may initiate such a stored program using an on-screen display (e.g., an administrative menu), a specialized wired or wireless device (e.g., an administrative key fob or controller unit), or by manipulating hardware, which may reside inside a wagering game machine's cabinet (e.g., a reset button). In some embodiments, the operation that initiates the copying is sent from a server machine. The client (i.e., a wagering game machine) can receive the control signal and initiate the method 300. In certain embodiments, security features exist to ensure that such a control signal is authentic (e.g., a secured wired or wireless channel, use of certificates, encryption schemes, or private networks).”] [para. 0019] [“At 306, the NVRAM management unit 136 copies data into the NVRAM module 138. In an embodiment, the data can comprise some or all of the previous contents of the NVRAM, which are stored on the temporary storage device. In an embodiment, if a structured copy was used to copy files to the temporary storage device, then after a file system is created on the cleared NVRAM, files can be copied or moved back to the NVRAM. In contrast, in another embodiment, if a raw copy, such as an image, was used to transfer the contents of the NVRAM to the temporary storage device, then files can be read from the raw copy (e.g., image) on the temporary storage device and transferred to the NVRAM or alternatively, part or all of the raw data can be transferred to the NVRAM.”] [para. 0023] [“The CPU 126 is also connected to an input/output (I/O) bus 122, which facilitates communication between the wagering game machine's components. The I/O bus 122 is connected to a payout mechanism 108, primary display 110, secondary display 112, value input device 114, player input device 116, information reader 118, wager input unit 120, and storage unit 130. In one embodiment, the wager input unit 120 can electronically receive wagering value (e.g., monetary value) from a player's casino account or other suitable "cashless gaming" value source. The I/O bus 122 is also connected to an external system interface 124, which is connected to external systems 104 (e.g., wagering game networks).”] [para. 0012].
However, Adiraju does not explicitly disclose Direct Memory Access (DMA) port for accessing data, reading and writing data via the DMA port and for maintaining data integrity and coherence between the cache memory and the main memory, and
an interconnect module coupled to the DMA port, the main memory and the at least one cache memory, wherein the interconnect module is configured to present a request received from the DMA port to either a port of the main memory or a port coupled to the cache memory based on an address range of a memory address of the request.
Bartley teaches Direct Memory Access (DMA) port for accessing data [“The memory controller 180 provides an interface between the main memory 120 and devices that access the main memory. Memory controller 180 performs traditional memory control functions as is known in the art. In addition, memory controller 180 includes a page copy mechanism 182 that allows DMA operations during a copy of a memory page. The page copy mechanism 182 includes several registers, a pointer, and logic that support DMA operations during a page copy.”] [para. 0023], reading and writing data via the DMA port and for maintaining data integrity [provide a way to assure data integrity in a system] and coherence [providing data coherency] between the cache memory and the main memory [“The preferred embodiments provide a way to assure data integrity in a system where DMA transfers to memory must occur during moves of pages in memory. A memory controller provides page copy logic that assures data coherency when a DMA operation occurs during the copying of a page of memory by the memory controller. The page copy logic determines whether the virtual address of the DMA operation is on the page being copied. If so, the page copy logic compares the page index of the DMA operation to a copy address pointer that indicates the location currently being copied. If the page index of the DMA operation is less than the copy address pointer, the portion of the page that would be accessed by the DMA operation has already been copied, so the DMA operation is performed to the physical address of the new page. If the page index of the DMA operation is greater than the copy address pointer, the portion of the page that would be accessed by the DMA operation has not yet been copied, so the DMA operation is performed to the physical address of the old page. If the page index of the DMA operation is equal to the copy address pointer, the DMA operation waits until the current copy is complete, then performs the DMA operation to the physical address of the new page. In this manner, a memory controller assures coherency during a page copy operation when a DMA operation occurs.”] [para. 0015] [“If the page index of the DMA Operation Address 460 is equal to the value in the copy address pointer 186, this means the cache line currently being copied is the target of the DMA operation. The copy of the current cache line must be completed before the DMA operation is allowed to proceed. If the current cache line is the last cache line in the page, the Copy Complete bit is set in the control/status register 410 when the copy of the cache line is completed. If the current cache line is not the last cache line in the page, the Copy Address Pointer 186 is incremented when the copy of the cache line is completed. Once the copy of the current cache line is completed, the select line 440 is driven to select the new page physical address 185. In this manner, the page copy mechanism 182 provides data coherency for DMA operations even when a DMA operation targets a page that is in the process of being copied. The DMA operations can be performed without delay, which supports DMA transfers on a PCI-E bus, while still providing data coherency during page copy operations.”] [para. 0030].
Adiraju and Bartley are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Adiraju with Bartley in order to modify Adiraju for “Direct Memory Access (DMA) port for accessing data, reading and writing data via the DMA port and for maintaining data integrity and coherence between the cache memory and the main memory” as taught by Bartley.  One of ordinary skill in the art would be motivated to combine Adiraju with Bartley before the effective filing date of the claimed invention to improve a system by providing for the ability of a “page copy mechanism … that allows DMA operations during a copy of a memory page.” [Bartley, para. 0023].
However, Adiraju and Bartley do not explicitly disclose Direct Memory Access (DMA) port for accessing data in the main memory and data in the cache memory, reading and writing data between the cache memory and main memory via the DMA port, and
an interconnect module coupled to the DMA port, the main memory and the at least one cache memory, wherein the interconnect module is configured to present a request received from the DMA port to either a port of the main memory or a port coupled to the cache memory based on an address range of a memory address of the request.
Tamura teaches Direct Memory Access (DMA) port for accessing data in the main memory and data in the cache memory, reading and writing data between the cache memory and main memory via the DMA port [“The present invention relates to a memory address control in a processor system having a DMA controller for performing a DMA control to a cache memory and a main memory, and a main memory.”] [para. 0002] [“Moreover, there has been commonly used a Direct Memory Access (hereinafter also referred to as DMA) control which directly transfers data transferred from an external interface to the main memory without passing through the processor. A load of the processor can be reduced by being provided with a DMA controller for performing this control, and performance of the external interface can be improved by enabling a high speed data transfer with external devices.”] [para. 0007].
Adiraju, Bartley, and Tamura are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Adiraju and Bartley with Tamura in order to modify Adiraju and Bartley for “Direct Memory Access (DMA) port for accessing data in the main memory and data in the cache memory, reading and writing data between the cache memory and main memory via the DMA port” as taught by Tamura.  One of ordinary skill in the art would be motivated to combine Adiraju and Bartley with Tamura before the effective filing date of the claimed invention to improve a system by providing for the ability of a “a Direct Memory Access … control which directly transfers data transferred from an external interface to the main memory without passing through the processor. A load of the processor can be reduced by being provided with a DMA controller for performing this control”. [Tamura, para. 0007].
However, Adiraju, Bartley, and Tamura do not explicitly disclose an interconnect module coupled to the DMA port, the main memory and the at least one cache memory, wherein the interconnect module is configured to present a request received from the DMA port to either a port of the main memory or a port coupled to the cache memory based on an address range of a memory address of the request.
Tsuboi discloses an interconnect module [Fig. 1, memory controller 101] coupled to the DMA port [Fig. 2, connection interface 233], the main memory [103 or 104 executes a DMA to the main memory 102] and the at least one cache memory [Fig. 1, cache memory 107 and 108]], wherein the interconnect module is configured to present a request received from the DMA port to either port of the main memory [main memory 102 via a connection interface 232] or a port coupled to the cache memory [107 and 108 represent cache memories. These components are connected to a system bus 109] based on an address range of a memory address of the request [upon reception of a direct memory access request … compares each of the addresses … with a predetermined range of an address used for the direct memory access] [“A direct memory access processing method for an information processing apparatus having a first bus for interconnecting a central processing unit and a cache memory, a second bus for interconnecting an I/O device, a main memory, and a memory controller connected to the first and second buses and the main memory for controlling the main memory, the method comprising the steps of: making the memory controller store a plurality of predetermined ranges of addresses of direct past memory access requests received from the I/O device, in a buffer memory in the memory controller; upon reception of a direct memory access request from the I/O device, making the memory controller compares each of the addresses stored in the buffer memory with a predetermined range of an address used for the direct memory access; suppressing a snoop access process request from being sent to the cache memory if a comparison result indicates a coincidence; and accessing the main memory at an address requested by the direct memory access request and sending an access result to the I/O device.”] [claim 7] [“107 and 108 represent cache memories. These components are connected to a system bus 109”] [col. 3, lines 32-33] [“The memory controller 101 is made of a memory controller chip which is connected to the system bus 109 via a connection interface 231, to the main memory 102 via a connection interface 232, and to the I/O bus 110 via a connection interface 233. When the I/O device 103 or 104 executes a DMA to the main memory 102, it outputs a DMA request signal 210 to the I/O bus 110. Upon detection of the DMA request signal, the DMA controller 203 executes a read access to the DMA address buffer 201 at a DMA address supplied via the I/O bus. In this case, the DMA controller 203 controls the selector 205 to select the DMA address from the I/O bus.”] [co. 4, lines 10-22].
Adiraju, Bartley, Tamura, and Tsuboi are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Adiraju, Bartley, and Tamura with Tsuboi in order to modify Adiraju, Bartley, and Tamura for “an interconnect module coupled to the DMA port, the main memory and the at least one cache memory, wherein the interconnect module is configured to present a request received from the DMA port to either a port of the main memory or a port coupled to the cache memory based on an address range of a memory address of the request” as taught by Tsuboi.  One of ordinary skill in the art would be motivated to combine Adiraju, Bartley, and Tamura with Tsuboi before the effective filing date of the claimed invention to improve a system by providing for the ability where “the number of snoop accesses for DMAs to the same block of the cache memory can be reduced and a time during which the system bus is occupied can be shortened, to thereby improve the system performance.” [Tsuboi, Abstract].

Claim 5 is rejected with like reasoning as claim 1 above, except for the following claim limitations:
processing core module, processing core module is configured to store and to read.
Adiraju discloses processing core module, processing core module is configured to store and to read [“FIG. 1 is a block diagram illustrating a control system 106 for a wagering game machine, according to example embodiments of the invention. As shown in FIG. 1, the control system 106 includes a central processing unit (CPU) 126 connected to main memory 128”] [para. 0011] [“In other embodiments, a process, such as a stored program existing in the wagering game machine's main memory or in a specialized program module (e.g., a read-only memory module or a firmware module) is used to control the copying.”] [para. 0019].

As per claim 2, Adiraju in view of Bartley and further in view of Tamura and further in view of Tsuboi discloses the memory module of claim 1, Bartley teaches wherein the memory copy device further comprises:
an address translation device for translating between a memory physical address and a memory virtual address [virtual-to -physical address map entry in an address translation table] [“Referring to FIG. 5, a method 500 in accordance with the preferred embodiments begins by enabling normal address translation (step 510). The normal address translation continues until a page copy is started (step 520=YES). Once a page copy is started, the page copy address translation is enabled (step 530). The enablement of the page copy address translation in step 530 is the enabling of the page copy mechanism 182 in FIG. 4, which is suitably performed by writing an appropriate value to the control/status register 410. The page copy address translation remains in effect until the page copy is complete (step 540=YES), at which time the page copy address translation is disabled (step 550). The disabling of the page copy address translation in step 550 is the disabling of the page copy mechanism 182 in FIG. 4, which is preferably performed by writing an appropriate value to the control/status register 410. Once the page copy address translation is disabled in step 550, normal address translation is enabled in step 510. Method 500 illustrates that normal address translation is performed at all times except when a page copy is being performed. The page copy address translation provided by the page copy mechanism 182 is enabled during a page copy by the memory controller.”] [para. 0031] [“Modem computer systems typically have memory that is organized into pages. Moving pages of memory in a computer system is an important maintenance item that helps provide optimal performance and keeps the computer system functional. Pages of memory are typically moved by invalidating a current virtual-to -physical address map entry in an address translation table, copying the page from the old physical location to the new physical location, and adding a new address map entry into the address translation table that has the old virtual address linked to the new physical address.”] [para. 0004]. 
Claim 6 is rejected with like reasoning.

As per claim 3, Adiraju in view of Bartley and further in view of Tamura and further in view of Tsuboi discloses the memory module of claim 1, Adiraju discloses wherein the memory copy device is implemented in hardware [“In one embodiment, any of the components of the control system 106 (e.g., the NVRAM management unit 136) can include hardware, firmware, and/or software for performing the operations described herein.”] [para. 0014]. 
Claim 7 is rejected with like reasoning.

As per claim 4, Adiraju in view of Bartley and further in view of Tamura and further in view of Tsuboi discloses the memory module of claim 1, Adiraju discloses wherein the memory copy device is configured to perform the reading and writing without having to use a processor external to the memory copy device [any of the components can be integrated or subdivided] [“In one embodiment, the control system 106 can include additional peripheral devices and/or more than one of each component shown in FIG. 1. For example, in one embodiment, the control system 106 can include external system interfaces 124 and multiple CPUs 126. In one embodiment, any of the components can be integrated or subdivided.”] [para. 0013] [“At 306, the NVRAM management unit 136 copies data into the NVRAM module 138. In an embodiment, the data can comprise some or all of the previous contents of the NVRAM, which are stored on the temporary storage device. In an embodiment, if a structured copy was used to copy files to the temporary storage device, then after a file system is created on the cleared NVRAM, files can be copied or moved back to the NVRAM. In contrast, in another embodiment, if a raw copy, such as an image, was used to transfer the contents of the NVRAM to the temporary storage device, then files can be read from the raw copy (e.g., image) on the temporary storage device and transferred to the NVRAM or alternatively, part or all of the raw data can be transferred to the NVRAM.”] [para. 0023]. 
Claim 8 is rejected with like reasoning.

As per claim 9, Adiraju in view of Bartley and further in view of Tamura and further in view of Tsuboi discloses the computing device of claim 5, Tamura teaches wherein the memory copy device of the memory module is configured to perform memory copy operations between the main memory and the cache memory of the memory module [“Referring to FIG. 5, a method 500 in accordance with the preferred embodiments begins by enabling normal address translation (step 510). The normal address translation continues until a page copy is started (step 520=YES). Once a page copy is started, the page copy address translation is enabled (step 530). The enablement of the page copy address translation in step 530 is the enabling of the page copy mechanism 182 in FIG. 4, which is suitably performed by writing an appropriate value to the control/status register 410. The page copy address translation remains in effect until the page copy is complete (step 540=YES), at which time the page copy address translation is disabled (step 550). The disabling of the page copy address translation in step 550 is the disabling of the page copy mechanism 182 in FIG. 4, which is preferably performed by writing an appropriate value to the control/status register 410. Once the page copy address translation is disabled in step 550, normal address translation is enabled in step 510. Method 500 illustrates that normal address translation is performed at all times except when a page copy is being performed. The page copy address translation provided by the page copy mechanism 182 is enabled during a page copy by the memory controller.”] [para. 0031] [“Modem computer systems typically have memory that is organized into pages. Moving pages of memory in a computer system is an important maintenance item that helps provide optimal performance and keeps the computer system functional. Pages of memory are typically moved by invalidating a current virtual-to -physical address map entry in an address translation table, copying the page from the old physical location to the new physical location, and adding a new address map entry into the address translation table that has the old virtual address linked to the new physical address.”] [para. 0004].
Tamura teaches configured to perform memory operations between the main memory and the cache memory of the memory module without using the processing core module [without passing through the processor] [“The present invention relates to a memory address control in a processor system having a DMA controller for performing a DMA control to a cache memory and a main memory, and a main memory.”] [para. 0002] [“Moreover, there has been commonly used a Direct Memory Access (hereinafter also referred to as DMA) control which directly transfers data transferred from an external interface to the main memory without passing through the processor. A load of the processor can be reduced by being provided with a DMA controller for performing this control, and performance of the external interface can be improved by enabling a high speed data transfer with external devices.”] [para. 0007].

As per claim 10, Adiraju in view of Bartley and further in view of Tamura and further in view of Tsuboi discloses the computing device of claim 5, Adiraju discloses further comprising a network module to operate in a network [“FIG. 2 is a block diagram illustrating a wagering game network 200, according to example embodiments of the invention. The wagering game network 200 includes a plurality of casinos 212 connected to a communications network 214. Each of the plurality of casinos 212 includes a local area network 214, which includes wagering game machines 202 and mobile wagering game units 204 connected to a wagering game server 206. The wagering game machines 202, mobile wagering game unit 204, and wagering game server 206 can include hardware and machine-readable media including instructions for reorganizing an NVRAM module, as described herein. In one embodiment, the wagering game server 206 can perform NVRAM reorganization in concert with serving wagering games over the local area network.”] [para. 0015].

As per claim 11, Adiraju in view of Bartley and further in view of Tamura and further in view of Tsuboi discloses the computing device of claim 10, Adiraju discloses wherein the network module comprises one or more devices selected from a group consisting of a router device, a gateway device, and a Network Attached Storage (NAS) device [“The method of claim 1, wherein the storage device comprises one or more of: a hard drive, flash memory, random access memory, a removable hard drive, a USB memory stick, an optical drive, or a network storage device.”] [claim 13] [“FIG. 2 is a block diagram illustrating a wagering game network 200, according to example embodiments of the invention. The wagering game network 200 includes a plurality of casinos 212 connected to a communications network 214. Each of the plurality of casinos 212 includes a local area network 214, which includes wagering game machines 202 and mobile wagering game units 204 connected to a wagering game server 206. The wagering game machines 202, mobile wagering game unit 204, and wagering game server 206 can include hardware and machine-readable media including instructions for reorganizing an NVRAM module, as described herein. In one embodiment, the wagering game server 206 can perform NVRAM reorganization in concert with serving wagering games over the local area network. The wagering game machines described herein can take any suitable form, such as floor standing models, handheld mobile units, bartop models, workstation-type console models, etc. In one embodiment, the wagering game network 200 can include other network devices, such as accounting servers, wide area progressive servers, and/or other devices suitable for use in connection with embodiments of the invention. The components of each casino 212 can communicate over wired 208 and/or wireless connections 210. Furthermore, they can employ any suitable connection technology, such as Bluetooth, 802.11, Ethernet, public switched telephone networks, SONET, etc.”] [paras. 0015 – 0017].

Claim 12 is rejected with like reasoning as claims 1, 2, and 5 above, except for the following claim limitations:
translating, in a hardware device; and
in the hardware device, reading and writing:
and the hardware device is the memory copy device.
Bartley teaches translating, in a hardware device [“Referring to FIG. 5, a method 500 in accordance with the preferred embodiments begins by enabling normal address translation (step 510). The normal address translation continues until a page copy is started (step 520=YES). Once a page copy is started, the page copy address translation is enabled (step 530). The enablement of the page copy address translation in step 530 is the enabling of the page copy mechanism 182 in FIG. 4, which is suitably performed by writing an appropriate value to the control/status register 410. The page copy address translation remains in effect until the page copy is complete (step 540=YES), at which time the page copy address translation is disabled (step 550). The disabling of the page copy address translation in step 550 is the disabling of the page copy mechanism 182 in FIG. 4, which is preferably performed by writing an appropriate value to the control/status register 410. Once the page copy address translation is disabled in step 550, normal address translation is enabled in step 510. Method 500 illustrates that normal address translation is performed at all times except when a page copy is being performed. The page copy address translation provided by the page copy mechanism 182 is enabled during a page copy by the memory controller.”] [para. 0031]; and
in the hardware device, reading and writing [memory controller 180 includes a page copy mechanism 182 that allows DMA operations during a copy of a memory page. The page copy mechanism 182 includes several registers, a pointer, and logic that support DMA operations during a page copy] [“The memory controller 180 provides an interface between the main memory 120 and devices that access the main memory. Memory controller 180 performs traditional memory control functions as is known in the art. In addition, memory controller 180 includes a page copy mechanism 182 that allows DMA operations during a copy of a memory page. The page copy mechanism 182 includes several registers, a pointer, and logic that support DMA operations during a page copy. The old page virtual address register 183 contains the virtual address of the page being copied. The old page physical address register 184 contains the physical address of the page being copied. The new page physical address register 185 contains the physical address of the new page, which is the target location of the page copy. In the preferred embodiments, all three registers 183, 184 and 185 are written to by software. However, because the memory controller performs the virtual-to-physical address mapping, the memory controller 180 could determine from a virtual address in 183 the corresponding physical address to write to 184, and could likewise determine from a physical address in 184 a corresponding virtual address to write to 183. The copy address pointer 186 contains a pointer that points to the next portion of the old page that needs to be copied. The page copy logic 188 contains the intelligence needed to handle a DMA operation to a page that is being copied. The page copy logic 188 first determines whether the DMA operation is to the page being copied. If so, a page index of the DMA operation is compared to the value stored in the copy address pointer 186. This determines whether the target location of the DMA operation is to a portion of the page that has already been copied, or that has not yet been copied. If the page index of the DMA operation is less than the copy address pointer 186, the target location of the DMA operation is to a portion of the page that has already been copied. As a result, the DMA operation is performed to the new page. If the page index of the DMA operation is greater than the copy address pointer 186, the target location of the DMA operation is to a portion of the page that has not yet been copied. As a result, the DMA operation is performed to the old page, and the page copy operation will eventually copy the newly-written data to the new page. If the page index of the DMA operation is equal to the copy address pointer 186, the page copy logic 188 waits until the copy of the cache line at the copy address pointer 186 is complete, and the DMA operation is then performed to the new page. In this manner, data coherency is maintained even when DMA operations to a page occur during a copy of the page.”] [para. 0023]:
and the hardware device is the memory copy device [memory controller 180 includes a page copy mechanism 182 that allows DMA operations during a copy of a memory page] [“The memory controller 180 provides an interface between the main memory 120 and devices that access the main memory. Memory controller 180 performs traditional memory control functions as is known in the art. In addition, memory controller 180 includes a page copy mechanism 182 that allows DMA operations during a copy of a memory page. The page copy mechanism 182 includes several registers, a pointer, and logic that support DMA operations during a page copy. The old page virtual address register 183 contains the virtual address of the page being copied. The old page physical address register 184 contains the physical address of the page being copied. The new page physical address register 185 contains the physical address of the new page, which is the target location of the page copy. In the preferred embodiments, all three registers 183, 184 and 185 are written to by software. However, because the memory controller performs the virtual-to-physical address mapping, the memory controller 180 could determine from a virtual address in 183 the corresponding physical address to write to 184, and could likewise determine from a physical address in 184 a corresponding virtual address to write to 183. The copy address pointer 186 contains a pointer that points to the next portion of the old page that needs to be copied. The page copy logic 188 contains the intelligence needed to handle a DMA operation to a page that is being copied. The page copy logic 188 first determines whether the DMA operation is to the page being copied. If so, a page index of the DMA operation is compared to the value stored in the copy address pointer 186. This determines whether the target location of the DMA operation is to a portion of the page that has already been copied, or that has not yet been copied. If the page index of the DMA operation is less than the copy address pointer 186, the target location of the DMA operation is to a portion of the page that has already been copied. As a result, the DMA operation is performed to the new page. If the page index of the DMA operation is greater than the copy address pointer 186, the target location of the DMA operation is to a portion of the page that has not yet been copied. As a result, the DMA operation is performed to the old page, and the page copy operation will eventually copy the newly-written data to the new page. If the page index of the DMA operation is equal to the copy address pointer 186, the page copy logic 188 waits until the copy of the cache line at the copy address pointer 186 is complete, and the DMA operation is then performed to the new page. In this manner, data coherency is maintained even when DMA operations to a page occur during a copy of the page.”] [para. 0023].

As per claim 13, Adiraju in view of Bartley and further in view of Tamura and further in view of Tsuboi discloses the method of claim 12, Bartley teaches wherein the reading and writing is performed at least in part using the translating [“Referring to FIG. 5, a method 500 in accordance with the preferred embodiments begins by enabling normal address translation (step 510). The normal address translation continues until a page copy is started (step 520=YES). Once a page copy is started, the page copy address translation is enabled (step 530). The enablement of the page copy address translation in step 530 is the enabling of the page copy mechanism 182 in FIG. 4, which is suitably performed by writing an appropriate value to the control/status register 410. The page copy address translation remains in effect until the page copy is complete (step 540=YES), at which time the page copy address translation is disabled (step 550). The disabling of the page copy address translation in step 550 is the disabling of the page copy mechanism 182 in FIG. 4, which is preferably performed by writing an appropriate value to the control/status register 410. Once the page copy address translation is disabled in step 550, normal address translation is enabled in step 510. Method 500 illustrates that normal address translation is performed at all times except when a page copy is being performed. The page copy address translation provided by the page copy mechanism 182 is enabled during a page copy by the memory controller.”] [para. 0031] [“Modem computer systems typically have memory that is organized into pages. Moving pages of memory in a computer system is an important maintenance item that helps provide optimal performance and keeps the computer system functional. Pages of memory are typically moved by invalidating a current virtual-to -physical address map entry in an address translation table, copying the page from the old physical location to the new physical location, and adding a new address map entry into the address translation table that has the old virtual address linked to the new physical address.”] [para. 0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135         

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135